In the Missouri Court of Appeals
                                  Western District

 C.G. SEWING,                      )
                        Appellant, )
 v.                                )
                                   )                  WD82320
 SCOTTISH RITE OF KANSAS CITY, et )
 al.,                              )
                     Respondents. )                   FILED: September 3, 2019

     APPEAL FROM THE CIRCUIT COURT OF JACKSON COUNTY
              THE HONORABLE MARCO ROLDAN, JUDGE

       BEFORE DIVISION TWO: LISA WHITE HARDWICK, PRESIDING JUDGE,
            THOMAS H. NEWTON AND MARK D. PFEIFFER, JUDGES
      C.G. Sewing appeals the circuit court’s entry of summary judgment in favor of

Scottish Rite of Kansas City, Scottish Rite Temple Association of Kansas City, Missouri,

Michael D. Wheeler, and Robert L. Harman (collectively, “Respondents”) on her petition

for damages alleging violations of the Missouri Human Rights Act (“MHRA”). The court

granted summary judgment on the basis that Respondents did not employ six or more

employees and therefore were not an “employer” for the purposes of the MHRA. For

reasons explained herein, we dismiss the appeal on jurisdictional grounds for lack of a

final judgment.

                              FACTUAL AND PROCEDURAL HISTORY

      Sewing filed a petition for damages alleging that Respondents and the Orient of

Missouri - Scottish Rite (“the Orient”) had engaged in sexual harassment, sex or gender
discrimination, and retaliation in violation of the MHRA. Respondents moved for

summary judgment, alleging that because they did not employ more than six

employees, they were not subject to the provisions of the MHRA. After Sewing filed

suggestions in opposition, the circuit court entered an “Order Granting Defendant’s

Motion for Summary Judgment” on October 24, 2017. The order expressly granted

judgment as a matter of law in favor of Respondents on all of Sewing’s claims.

      Three months later, on January 23, 2018, Sewing filed a motion to amend the

order, requesting that the circuit court reconsider and deny Respondents’ motion for

summary judgment and reopen the discovery period. Sewing asserted that her motion

was timely because the court had not yet entered a final judgment. Respondents

argued that the court’s order dated October 24, 2017, was, in fact, a final judgment

pursuant to Rule 74.01(a) and that any motion to amend was untimely based on the

thirty-day filing period for post-judgment motions in Rule 78.04. Ten months later, the

circuit court denied Sewing’s motion to amend but agreed to retitle the previous order of

October 24, 2017, as a “Judgment” to comport with Rule 74.01. The judgment was

entered on October 19, 2018. Sewing appeals.

                                        ANALYSIS

      During oral arguments before this court, Sewing asserted, for the first time, that a

final judgment did not exist in this case because her claims against the Orient were not

disposed of by the court’s entry of summary judgment in favor of Respondents. We

must address this contention as a threshold matter because “appellate jurisdiction

cannot be conferred by waiver, acquiescence, or even express consent.” Boone v.

Boone, 438 S.W.3d 494, 497 (Mo. App. 2014).



                                            2
       “In Missouri, the right to appeal is statutory.” Marquez v. Marquez, 136 S.W.3d
574, 578 (Mo. App. 2004). “A final judgment is a prerequisite to appellate review.”

Ndegwa v. KSSO, LLC, 371 S.W.3d 798, 801 (Mo. banc 2012). “Generally, a judgment

is final if it disposes of all the issues with respect to all parties and leaves nothing for

future determination.” ABB, Inc. v. Securitas Sec. Servs. USA, Inc., 390 S.W.3d 196,

200 (Mo. App. 2012).

       Here, Sewing’s action was instituted against five parties. The record

demonstrates that judgment was entered in favor of four of the five parties. Rule

74.01(b) makes an exception to the general rule by allowing a circuit court to enter an

appealable order on fewer than all claims and parties if it makes “an express

determination that there is not just reason for delay.” Where, as here, the circuit court

does not make such determination, an order that “adjudicates fewer than all the claims

or the rights and liabilities of fewer than all the parties shall not terminate the action as

to any of the claims or parties[.]” Rule 74.01(b).

       Respondents argue that the Orient has never been a viable legal entity capable

of service or suit and therefore was not a party to this action. The parties agree that the

Orient was never served, but the record is otherwise unclear as to the legal status of the

Orient. Consequently, we cannot conclude that the Orient is not a party to this action.

“For there to be a final judgment there must be a disposition of claims against all

parties, even those unserved.” LCA Leasing Corp. v. Bolivar Prof’l Pharmacy, Inc., 901
S.W.2d 342, 343 (Mo. App. 1995). Accordingly, the circuit court was required to

adjudicate Sewing’s claims against the Orient in order to issue a final, appealable




                                               3
judgment in this matter. Id; see also Rule 74.01. The appeal is dismissed because we

lack jurisdiction to entertain Sewing’s claims.

                                       CONCLUSION

       We dismiss the appeal for lack of jurisdiction.




                                          /s/   Lisa White Hardwick
                                          LISA WHITE HARDWICK, JUDGE
ALL CONCUR.




                                                4